Order entered December 4, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01038-CV

                                DALLAS COUNTY, Appellant

                                               V.

                                   JOSE GARCIA, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13122

                                           ORDER
       Before the Court is appellee’s December 3, 2018 unopposed motion for extension of time

to file a brief. We GRANT the motion. We ORDER the brief tendered to this Court by

appellee on November 28, 2018 filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE